Carroll, J.
A contract in writing between the plaintiff and the defendant, dated February 25, 1919, to terminate in August, 1919, gave to the plaintiff the exclusive agency of the sale of “Auburn” automobiles in the city of Lowell and vicinity, not including the city of Revere. There was evidence that the defendant sold to J. L. Deno, of Revere, an automobile, at the Boston automobile show in Boston, March, 1919; that Deno was a brother of Mrs. Agnes Lanoue of Lowell; that she was in fact the purchaser; that an old automobile belonging to her was given in part payment and the balance of the purchase price was paid with her money. It was agreed that, according to a trade custom, if an automobile was sold at the Boston automobile show, credit was given to the agent for the territory in which the real purchaser resided. There was no evidence that the defendant knew that Mrs. Lanoue furnished the money to buy the automobile. The action is in contract. The jury found for the plaintiff; and the case was reported to this court.
If the jury found that the motor car was sold to Mrs. Lanoue and that Deno was her agent in making the bargain with the defendant, she was an undisclosed principal and bound by the contract with its benefits and burdens, and was in fact the purchaser. See Byington v. Simpson, 134 Mass. 169. Mrs. Lanoue resided in Lowell.
The defendant, during the continuance of the contract, agreed not to “sell any new automobiles to any other person than” the plaintiff, “within said territory.” A sale to a resident of Lowell by the defendant, therefore, was a violation of the plaintiff’s rights under the contract, and entitled him *433to recover. Garfield v. Peerless Motor Car Co. 189 Mass. 395, 403. Wier v. American Locomotive Co. 215 Mass. 303, 309, 310. Randall v. Peerless Motor Car Co. 212 Mass. 352, 378.
The fact that the defendant acted in good faith, and did not know that Deno was the agent of his sister, is not important. If the defendant made the sale, and Mrs. Lanoue was the principal, although undisclosed, and was in fact the purchaser, the plaintiff made out his case and could recover.
The case was properly submitted to the jury and the verdict is to stand.

So ordered.